UNPUBLISHED

                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT


                                              No. 18-2421


In re: ELIZABETH H. COOMES,

                        Debtor.

--------------------------------------------------

ELIZABETH H. COOMES, a/k/a Elizabeth Haring Coomes, d/b/a Old Town
Insurance & Financial,

                        Debtor – Appellant,

                v.

THOMAS P. GORMAN, Chapter 13 Trustee,

                        Trustee - Appellee.


Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T. S. Ellis, III, Senior District Judge. (1:18-cv-01322-TSE-MSN)


Submitted: July 22, 2019                                    Decided: September 26, 2019


Before AGEE, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Elizabeth Haring Coomes, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Elizabeth H. Coomes appeals the district court’s orders: (1) dismissing as

interlocutory her appeal from the bankruptcy court’s order denying her motion to

continue the hearing on her motion for reconsideration, and (2) denying her motions for

an extension of time, to alter or amend the judgment and for entry of default. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Coomes v. Gorman, No. 1:18-cv-01322 (E.D. Va., Oct. 26,

2018; Nov. 8, 2018). In light of this disposition, we deny the Appellee’s motion to

dismiss or consolidate. We deny as moot Coomes’ motion to deem her amended notice

of appeal as timely filed. We also deny Coomes’ emergency motions for an extension of

time to file a response, to supplement the record and for appointment of counsel. We also

deny Coomes’ motion to dismiss a party. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2